PER CURIAM.
Appellant was convicted of an attempt to commit incest (§ 776.04(2), F.S.19S5, F. S'.A.) and sentenced to imprisonment in the state penitentiary for a term of ten years, whereas the statute limits punishment for such crime at not to exceed five years in the state prison, or not to exceed one year in the county jail. Other matters argued on appeal are without merit.
The sentence is vacated and the cause remanded, with directions that appellant be produced before the trial court and sentenced according to law, having consideration for the period of imprisonment he has served since imposition of the erroneous sentence. The judgment is otherwise affirmed.
STURGIS, €. J., and WIGGINTON and CARROLL, DONALD K., JJ., concur.